Title: Franklin, Thomas Walpole, Samuel Wharton, and John Sargent: Power of Attorney to William Trent, 11 April 1775: résumé
From: Franklin, Benjamin,Walpole, Thomas,Wharton, Samuel,Sargent, John
To: Trent, William


The promoters of the Walpole grant in London were becoming more and more unsure of obtaining it. Franklin’s ostensible withdrawal from their group in January, 1774, had had no perceptible effect in forwarding their cause, and their chance of success diminished as war drew nearer. They waited for over a year. Then in the spring of 1775 they apparently concluded that the immediate prospect in Whitehall was so unpromising that they would be well advised to turn their attention to America, to find out whether there might not be a market there for at least some of their vast tract. At the same time, no doubt with an eye on the need for influence in Philadelphia, they reinstated Franklin in absentia as one of their principals. At a meeting on April 11 they empowered Major William Trent, who was returning home after his years as a lobbyist in London, to be their agent in disposing of what the crown, they still purported to believe, was about to convey to them. Trent arrived in Philadelphia on June 7 and soon thereafter, presumably, secured Franklin’s signature to complete those already on his power of attorney.
The instrument on the face of it authorized him to deal in any land within the Walpole grant. A now missing letter from Thomas Walpole and John Sargent to Franklin, written in late spring or early summer, referred to “their Plan of Possessing and Leasing the Lands contracted for with Government,” which could scarcely be anything but the entire twenty million acres. The promoters were sending Trent to explore an unknown market, in a political situation that could not be foreseen, and perhaps expected him to dispose of any lands he could in any way he could. Those to which the Walpole Company had the most plausible claim were only a small part of the whole, and Samuel Wharton, at least, was particularly concerned with that part. The time had come, he wrote Franklin in a letter that Trent delivered, “to establish Titles for Lands, fairly obtained from the native Proprietors.” Those proprietors were the Indians who, at Fort Stanwix in 1768, had ceded to the “suffering traders” a tract that had subsequently been incorporated in the Walpole grant.

Trent brought with him two legal opinions, which Wharton had secured in London, that title obtained from the Indians needed no validation by the crown. Wharton and Franklin had long held this view. It justified the Company in disposing without royal consent of what it had acquired without royal intervention, in other words the traders’ grant; and the sale of that land was in fact proposed the following August. This scheme, whether or not it was what the promoters had had in mind in their power of attorney, had some color of legality; and they hoped that Congress would deepen the color by declaring that the Indians had an unconditional right to alienate. Such a declaration might be procured, Wharton suggested before the summer was out, by offering a few key delegates half-shares in the Company. The will-o’-the-wisp that the promoters had chased for six years in Whitehall now moved to Philadelphia.
 
< April 11, 1775: Walpole and his associates petitioned the King to be allowed to acquire, at a price and subject to conditions that might be thought reasonable, part of a tract of land on the Ohio purchased by the crown at a congress with the Six Nations at Fort Stanwix on November 5, 1768. After a number of orders from the Treasury, the Board of Trade, and the Committee of Council for Plantation Affairs, a report by the Board of Trade on May 6, 1773, proposed the terms of the grant and a plan for establishing a government. An order in council of May 19 referred this report to the Committee of Council, which on July 3 ordered the law officers of the crown to draft an instrument, embodying the conditions set forth in the report, to be issued under the great seal. On the 16th the law officers made their report; on October 28, 1773, the Committee of Council instructed them to prepare the instrument, and transmitted to the petitioners a map of the lands in question. Those lands and others purchased at the aforesaid congress were ordered to be erected into a colony under the name of Vandalia.

Various persons and their families have taken unauthorized possession of parts of the grant to be made to the petitioners, who wish that these settlers may hold on the same terms that are to be set for the rest of the land. William Trent, one of the aforesaid associates, is about to leave for America. The signers, on behalf of themselves, their heirs, assigns, and associates, constitute him their attorney to manage their interests in the tract and to lease, at such rents and other terms as he considers most for their benefit, such parts of it as have been or may in future be settled; to make agreements with the lessees for the preemption [torn] of their leases on the same terms on which the signers, their heirs, assigns, and associates, shall sell unsettled neighboring land of the same quality and situation; and in general to act as the signers might if present in person. They ratify in advance whatever legal steps Trent may take. >


   Sealed and Delivered by the above named Thomas Walpole and John Sargent (being first duly stamp’t) in Presence ofJno DaggeWill Ross
   Sealed and delivered by the above named Benjamin Franklin in the presence of us(4) Richd. BacheJames Bryson
  (2) Thomas  Walpole Saml. Wharton(3) B Franklin J. Sargent


  Sealed and delivered by the above named Samuel Wharton in the Presence ofWill RossJohn Lilley

 


